Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2018

                                       No. 04-18-00183-CR

                                  Cornell Jackie DRUMMER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1991CR1948A
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

       Appellant’s appointed appellate counsel filed an Anders brief in this court. In accordance
with the law, appointed counsel provided appellant with a copy of the brief as well as a motion
by which appellant could request a copy of the appellate record for purposes of filing his own
brief. On June 22, 2018, appellant filed his pro se motion for access to the appellate record. In
that motion, appellant asks this court to provide him with a copy of the appellate record and grant
him and extension of thirty days from the date he receives the record to file his appellant’s brief.

        After review, we GRANT appellant’s request for a copy of the appellate record and
ORDER the clerk of this court to send appellant a copy of the appellate record. We advise
appellant that the appellate record in this case consists of a clerk’s record and two supplemental
clerk’s records; there is no reporter’s record. In addition, we GRANT appellant’s request for an
extension of time to file his appellant’s brief and ORDER appellant to file his brief in this court
on or before August 9, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel and the pro se
appellant.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court